              Case 2:20-cv-01571-JCC Document 60 Filed 01/27/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9          SETH BASIL COLCHESTER,                            CASE NO. C20-1571-JCC
10                                Petitioner,
                                                              MINUTE ORDER
11                 v.

12          JEWEL LAZARO,
13                                Respondent.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.

16 Coughenour, United States District Judge:

17          This matter comes before the Court on the parties’ joint status report (Dkt. No. 54) and

18 the January 27, 2021 status conference regarding disposition of Mr. Colchester’s Petition for

19 Return of a Child Under the Convention on the Civil Aspects of International Child Abduction

20 (Dkt. No. 1-1). The Court hereby enters the following case scheduling dates:

21       Petitioner’s Pretrial Statement served                          February 5, 2021

22       Respondent’s Pretrial Statement served                          February 8, 2021

23       Proposed Pretrial Order filed                                   February 15, 2021
24
         Proposed Findings of Fact/Conclusions of Law                    February 17, 2021
25       filed

26       Trial Briefs filed                                              February 17, 2021



     MINUTE ORDER, C20-1571-JCC
     PAGE - 1
             Case 2:20-cv-01571-JCC Document 60 Filed 01/27/21 Page 2 of 2




 1       Evidentiary Hearing (4 days)                        February 22, 2021

 2         DATED this 27th day of January 2021.
 3
                                                  William M. McCool
 4                                                Clerk of Court

 5                                                /s/Paula McNabb
                                                  Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     MINUTE ORDER, C20-1571-JCC
     PAGE - 2
